Commission communication on Action against Cancer: European Partnership (debate)
The next item is the report by Mr Peterle, on behalf of the Committee on Environment, Public Health and Food Safety, on the Commission communication on 'Action against Cancer: European Partnership' -.
rapporteur. - (SL) Mr President, Commissioner, ladies and gentlemen, with this report we are taking a stance on one of the most difficult problems of the European Union. The epidemic spread of cancer is making it the number one disease in the Union and one in three citizens of the Union will encounter it.
I am pleased that, at the beginning of this term of office, it is not necessary to call on the Commission and the Council to take basic steps in order to combat cancer because we have the Council's clear conclusions of June 2008 and an ambitious project, the European Partnership for Action against Cancer, which the Commission presented in September 2009 and which forms the subject of this report. It is important to note that action is already underway. With this report we are supporting one of the most ambitious goals of the Commission, that we reduce the burden of cancer by 15% over a period of ten years.
I am also pleased that the partnership was developed in accordance with our health strategy resolution 'Together for Health: A Strategic Approach for the EU 2008-2013'. In that resolution, we upheld the importance of health for all and of health in all policies and placed major emphasis on cancer prevention.
It is an astonishing and worrying fact that, on average, Member States invest a mere 3% of their health budgets in cancer prevention. While it might appear to be a statistical error, this figure means that the health policies of Member States do not take prevention very seriously. What we really need is a paradigm shift towards more prevention in our strategic, technical, organisational and financial approaches. We know this and also we know, and it has been proven, that early detection of cancer can significantly reduce cancer mortality.
The second key word in the report is inequality, and several types of inequality at that. The most significant type is known as 'the Iron Curtain between the East and the West' in terms of major differences between the survival prospects of cancer patients, but we are also aware of significant differences within Member States themselves. Besides the differences in the success rates of treatments, we also have significant differences in the frequency, or scope, of early cancer detection, differences in palliative care and differences in the effectiveness of rehabilitation of cancer patients.
The Citizens of the European Union find it difficult to accept that there are such differences in the level of organisation of the fight against cancer given that some Member States have national programmes, while others do not. Differences exist in the acquisition of cancer data, too. Although even the Treaty of Lisbon only allows the European Union to take support measures, a coordinated and well-organised approach at this level is extremely important if we are to combat cancer effectively. The exchange of good practice would be unimaginable without encouragement from Community institutions.
The third key word in the report is partnership. We will be able to get closer to the Commission's ambitious goal only if we join forces both vertically and horizontally. The prerequisite for that is ensuring that the fight against cancer remains firmly on the political agenda of European and national institutions. A close relationship between doctor and patient is not enough. It is our task to contribute to a strong political partnership, to a political will, which will provide impetus for a faster momentum throughout the European Union.
On this occasion, I would like to place particular emphasis on the issue of rehabilitation of cancer patients. We ought to pay a great deal more attention to people who have beaten cancer. They must not be stigmatised or written-off, but given the opportunity to reintegrate fully into social life and to continue their professional careers. A key element in the fight against cancer in Europe today is proximity to the citizens.
I would just like to thank the shadow rapporteurs who have helped in the drafting of this report for their considerable assistance.
Member of the Commission. - Mr President, I am very pleased to see that Parliament continues to be enthusiastic and supportive of the Commission's work in the field of cancer prevention and control. I am grateful for the efforts that have been made in preparing this report, in particular by the rapporteur, Mr Peterle.
Strong action at European level can have an important knock-on effect at national, regional and local level. This underlines the potential of the European Partnership for Action against Cancer. The success of the Partnership largely depends on the active participation of its numerous and diverse partners. So far, Member States, health professionals, cancer institutions, NGOs, patient organisations and industry representatives have taken part in the preparation of concrete proposals for action to be carried out by the end of 2013. It remains to be seen, however, whether this new means of cooperation will result in more sustainable action to tackle cancer. I sincerely hope that it will.
The broad aim is to achieve more long-term goals and to make better use of available resources. This depends on the commitment of all partners and of course on adequate financial input. Parliament's support for the necessary resources to be secured in the future Community budget for health will be crucial. The report refers to a range of actions for a comprehensive approach towards cancer prevention and control, many of which have already been taken into account in the development of the Partnership, based on the Commission's communication.
The Partnership has five main pillars: health promotion and prevention, including promotion of the European Code against Cancer; screening and early diagnosis aiming at improved implementation of the Council recommendation on cancer screening; exchange of best practices in cancer care; cooperation and coordination in cancer research; and making available comparative information and data on cancer. A key task of the Partnership will be to help Member States improve the development and implementation of their cancer plans.
By the end of the Partnership, the objective is for all Member States to have integrated cancer plans. Some actions will build on the result of the good work done so far. Other actions will require additional help. The Commission stands ready to provide all the necessary support. In addition, the Commission will continue its close collaboration with the International Agency for Research on Cancer as regards its contribution to the Partnership. I should also mention the overarching objective of seeking to ensure better integration of health concerns into all our policy initiatives, which I shall take forward with relevant colleagues within the Commission. Of course we will continue our strong focus on prevention through our policies on health determinants as part of the fight against cancer. We will try to achieve the maximum possible with the limited resources available and I welcome vey much the strong support of the European Parliament for these efforts.
Mr President, Mr Dalli, this draft report, which was presented just now by Mr Peterle, restates very firmly the guidelines from the European Commission communication and is also inspired by the European Parliament resolution of 10 April 2008 on combating cancer in our European Union.
I would like to take this opportunity to endorse the aims of the European partnership envisaged by the European Commission in order to combat cancer more effectively, whether it be in terms of the importance of prevention and early detection, the creation of a new cancer prevention model or, above all, a reduction in the inequalities within the Member States.
I share the concerns and anxieties expressed in the European Commission communication and in the draft report. I should like to commend the work done by the rapporteur, Mr Peterle, in drafting this report, and the compromise proposals tabled for the purposes of including the various amendments.
As shadow rapporteur for the Group of the Alliance of Socialists and Democrats in the European Parliament, I wished, among other things, to highlight the following issues: firstly, the increase in annual cancer-related deaths caused by exposure to carcinogens in the workplace, but also the importance of better access to information on medication for cancer patients; the implementation of the REACH Regulation and the regular updating of the list of substances of very high concern, which covers carcinogens; the support for initiatives seeking to prevent imports of goods containing cancer-producing chemicals and to intensify checks to detect such chemicals within the European Union; and, lastly, the drafting of guidelines for a common definition of disability covering persons suffering from chronic diseases or from cancer.
Those are the issues that we wished to raise, while at the same time lending our support to this draft report.
on behalf of the ALDE Group. - Mr President, first of all let me give my congratulations to Mr Peterle for his great work on this report, making sure that the fight against cancer remains a top priority on our public health agenda. There is no need to repeat the figures; we all know what the public-health, social and economic costs for the Union will be if we do not address this issue consistently and make the appropriate resources available, especially in order to overcome the disparities between the Member States.
The burden of cancer is a threat for the sustainability of our public health systems, and the EU should definitely take the lead in responding to it adequately. Whether we speak about prevention, diagnosis, treatment, research or information, of course we speak about partnership, but we will manage to combat effectively the burden of cancer in Europe only if we make sure that all stakeholders - and particularly patients' groups - are involved in the long run, if we ensure an efficient exchange of good practices between Member States and if we guarantee that the functioning of such a partnership will be closely monitored and supported.
I hope that the Commission will play its role and make sure the partnership delivers its objectives. I would like to stress one particular point: the call on the Commission to use the existing ECDC and to add non-communicable diseases to its mandate. I believe this could definitely strengthen the expertise and recommendations.
Finally, the issue of timely and equal access to prevention, diagnosis and care should be closely looked at if we want to ensure that the fight against cancer also contributes to the objective that we should all keep in mind the reduction of health inequalities in Europe.
Commissioner, I look forward to seeing you tomorrow at Patients' Rights Day, because this is extremely important for all patients' groups, and your commitment matters to all of us.
on behalf of the GUE/NGL Group. - (NL) Thank you, Mr President, Commissioner and rapporteur. Cancer is a horrific disease, a disease about which, at its worst, nothing can be done. Fortunately, however, we can do something. We are living longer and, unfortunately, the longer we live, the greater the risk that we will develop cancer. The older the population, the more cases of cancer can be expected. That is why all Member States have to do their utmost to pursue an effective and socially-focused health policy. Targeted, preventive action through preventive screening programmes and affordable anti-cancer drugs - that should be the focus of our attention.
Another point about which we can do something is the large number of carcinogenic substances in the environment. We have toxins everywhere in our homes: just think of asbestos, kitchen utensils and even toxins in our food. The EU needs to protect its citizens from such toxins, whether or not that is to the detriment of industrial interests. The interests of citizens and the health of citizens is paramount!
on behalf of the EFD Group. - (DA) Mr President, cancer is a widespread disease that, thanks to some intensive research, we are starting to know a great deal about. We now know that a person can be genetically disposed to developing cancer and that at least one enzyme is involved in triggering the disease. Stress, lifestyle, chemicals and viruses can also cause cancer. This year, almost two million European citizens are expected to die of this disease. Thus, cancer does not stop at national borders. I am therefore pleased that the Commission has taken the initiative to draw up an ambitious plan for action against cancer at European level. I have two questions. Where does the Commission stand with regard to research? Can the financial resources that have been allocated ensure effective research and what level of priority is it being given? The Commission points out that the screening volume is low in relation to the Council's recommendation. Therefore my second question is how will the ambitious target be converted into real patients in our countries? Can we realistically double the effectiveness of our screening throughout Europe?
(RO) I wish to begin by expressing my thanks to Mr Peterle for the effort he has put into this report.
According to the medical data, cancer is the second biggest cause of mortality in Europe, affecting men and women equally. The European Commission's involvement in the partnership created to promote action against cancer offers a new chance of life to those affected by this terrible disease and to their families. It is vital for us to continue to combine all our efforts to establish permanent cooperation in terms of both increasing specialist knowledge and devising solutions to the new challenges arising in such cases.
The European partnership for action against cancer must therefore ensure the proper use of the resources, skills, not to mention funds which are available to all Member States. It must ensure that the results from the progress made in the battle against cancer in the European Union's various countries are made available to the whole of Europe.
(PT) Mr President, Commissioner, the fight against cancer must be a priority. Almost 30% of cancers can be avoided and their consequences alleviated through early detection and treatment. Some types of cancer affect women and men differently. Every year in the European Union there are more than 275 000 women with breast cancer and it has been shown to be increasing, even among younger women. Every year, 50 000 European women are diagnosed with cervical cancer and 25 000 die from this disease.
Nevertheless, cervical cancer can be practically eliminated by making vaccination and scanning programmes widely available. That is why it is urgent that all Member States extend their vaccination and scanning programmes to all women who are in the right age group to benefit from them. It is also necessary that they promote health-education campaigns, make the public aware of the importance of early diagnosis and inform people about the available programmes and services. I therefore welcome this initiative by the Commission.
(RO) I too would like to thank the rapporteur for the fine job he has done. According to the Commission Communication to Parliament, the number of cancer screening tests carried out in the European Union is less than half the minimum annual number of investigations which could have been carried out. I think that we must ensure that cancer screening is accessible to as many people as possible so that achieving the target number becomes feasible.
Research in this field has made progress in terms of reducing the costs for tests and of increasing the accuracy of cancer screening through the use of biomarkers. A recent invention, awarded a prize at the International Exhibition of Inventions of Geneva, makes it possible to screen for certain types of cancer in less than six minutes at a cost of less than one euro. It is a sensor invented by Romanian researcher Raluca-Ioana van Stade, which can screen for types of cancer before the symptoms appear, providing the most accurate method available on the market, thereby facilitating a higher rate of treatment success.
I hope that the Commission, through the Joint Research Centre, shows an interest in this invention and that it will be eligible to be recommended for introduction in diagnostic programmes.
(RO) The partnership established by the European Commission last year is a vitally important instrument, given that cancer is the most common cause of death after circulatory disease. Unfortunately, there are large discrepancies between Member States in terms of quality of medical care and access to treatment. Some recent statistics highlighted that men living in the countries of south-eastern Europe are two times more likely to die of cancer than men in the Nordic countries, for instance.
I think that intervention is needed at European level for the benefit of Europe's citizens in order to prevent great differences in terms of diagnostics and treatment in EU Member States. The European Commission must allocate funds for research in this area. Successes like the invention by the Romanian Raluca-Ioana van Stade, which is a sensor that can determine the presence of cancer in the human body at molecular level, directly from a person's blood, using a simple procedure lasting less than six minutes, must be supported and capitalised on to the full.
- (CS) As many previous speakers have already said, an effective fight against cancer must include the full spectrum of measures, from prevention to screening, including diagnostics, special treatments and palliative care. I would like, however, to mention one other very important aspect of this disease: the families of patients who are losing the fight against cancer. The family should be a place of relief, support and encouragement for its members. However, it is enormously difficult to be faced with a progressive disease, and families must not be left alone in this predicament. Therefore, when we talk about the struggle against cancer, we must also think about the conditions for a dignified end. This should take the form both of systematic care and advice for families facing arduous long-term care in the home, as well as a system of accessible specialised facilities providing expert and above all humane care for patients in the final stages of this disease.
Mr President, it is estimated that 3.2 million European citizens are diagnosed with cancer each year, and, as the European population ages, current trends would indicate that the number of citizens diagnosed each year is likely to double - unfortunately - over the next 20 years.
We must, of course, address the plague of cancer. Cancer is caused by many factors. I want to outline what I believe: that smoking, being overweight, low fruit and vegetable intake, physical inactivity and excessive alcohol consumption are contributory factors. It is essential that health promotion strategies at European level and, indeed, at national level are strengthened and properly resourced. Early detection is vital, and we have seen when we have early detection that it is so important that many people are still alive who would not have been if not for early detection.
Through cancer research, the European Union can play a leading role: importantly, over EUR 750 million has been devoted to cancer research under the seventh Framework Programme, and I would hope that more funding could be made available over the coming years. In conclusion I want to pay tribute to all of those, particularly to those in my own country, who provide such exceptional care to cancer patients.
(DE) Mr President, ladies and gentlemen, health is a precious thing that it is important to preserve. Cancer is a global problem that continues to persist, despite medical advances. According to estimates by the World Health Organisation, in 2004 13% of all deaths were caused by cancer. In the EU, around 3.2 million people develop cancer each year. The main types of cancer are lung, bowel and breast cancer. Screening, particularly as we get older, also plays an important part in maintaining health. The principle that prevention is better than cure has proven to be true here. The most cost-effective strategy with the best prospects of success is screening.
(GA) Mr President, without a doubt cancer is a terrible disease, and as they say in my own country, it is killing the country, as both young and old people are dying from the disease every day. The statistic which shows that one in every three people may get cancer would terrify anyone. At the same time, professors, nurses and doctors who deal with this disease have made great progress. In the future, however, it will be important to spend more money, particularly on research.
The European Union has an important role in relation to this: first of all, in providing money for research, and secondly in organising this research, and in particular, in encouraging cooperation between institutes who are carrying out this research. If we do that, we will have made better progress in the future, and fewer people will contract cancer and will die as a result of it.
(HU) Please forgive me for the unusually personal note, but while we have been discussing the programme against cancer and many people emphasised what a terrible illness this really is and how many people die of it, I could not help remembering that four years ago I too was suffering from this illness, and at this very time of year I think I managed to set some sort of record, according to the oncology department. From head to foot I had 14 tubes dangling out from me, and spent weeks in intensive care; however, I am now here, I am a Member of the European Parliament, I am raising my three children and I am able to live a full life. I would like to use my story to encourage women, in particular, as well as all European citizens to go for screenings. Based on my experience, I would like to send a message to all those who are suffering from the illness, to their friends and families and their physicians to never to give up hope. I wish them all the best, and my thoughts are with them.
Member of the Commission - (MT) Mr President, I am very satisfied with the enthusiasm exhibited in Parliament today towards coming together in this concerted struggle against cancer. I would like to thank Mr Peterle for the report he has drawn up, and I would also like to thank Mrs Morvai, who has just delivered her speech, for having shared with us the aspect of hope, and the positive aspects; all is not lost when one contracts this disease. Many points have been raised; many of the thoughts you expressed in Parliament were given consideration in the Commission's communication, and I assure you that the suggestions you are putting forward today, and those you mentioned in the report, will be given very careful consideration in our programme of activities.
With regard to the environmental aspect, I can state that the environment is a truly important factor - indeed a determining one - in the struggle against cancer. However, one must also state that the high standards we currently enjoy in Europe are of great help in lowering the incidence of this disease. Therefore, we should increase our efforts to ensure that these high environmental standards are maintained. We must also keep stressing the importance of research. Now that the pharmaceutical industry is part of my portfolio and of my responsibilities as Commissioner, there is a much greater opportunity for working with the industry and possibly coordinating research in a better way, thus ensuring its efficacy.
One of the pillars which I would like to build my work upon in the coming five years is the widest possible accessibility to medicines available on the market; one of the biggest problems we have in Europe - it was mentioned here today as well - is the inequality in the health sector. This is something we must especially ensure: accessibility to medicines that come onto the market. I would like to thank you once again. By way of conclusion, may I reiterate that we must all work as hard as possible to convince people of the importance of prevention, for example, of the importance of screening for breast cancer which was repeatedly mentioned today. It is important that, since this facility exists in many, if not all, parts of Europe, we must strongly encourage all women to undergo this procedure.
rapporteur. - (SL) I must say that I really enjoyed the debate this evening and I offer you my sincere thanks for your support and thoughtful words. I am pleased that we have been speaking the same language to such a great extent and that we share the same objectives. We share an awareness of the wider context and of the causes of this disease, just as we share an awareness of the need for a united fight against cancer in partnership with each other.
Due to the time constraint, I had no time earlier on to say a few words about a healthy lifestyle. I firmly believe that we politicians could play a major role here in leading by example and we need to promote a healthy lifestyle. As I myself have been diagnosed with a condition similar to that of Mrs Morvai, I would like to congratulate her even more warmly on her victory. I believe that in this way we are showing that cancer does not necessarily have to be synonymous with a death sentence.
I would like to thank Commissioner Dalli, in particular, for his attention and for announcing more rapid action, because cancer has its own dynamic and so we, too, need to act dynamically. I offer my services to the Commissioner for close cooperation in the future, too. I think that our cooperation so far has been exemplary and that together we can achieve a lot more.
I would also like to say that we will shortly be re-establishing the members' group for the fight against cancer which was known under the acronym MAC (Members Against Cancer) during the previous term. I think that this time, perhaps with an even stronger group, we will be placing particular emphasis on prevention and on the dynamism of our fight. Thank you and I wish you all a good night.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 149)
in writing. - I cannot but welcome the Commission proposal for a partnership on the fight against cancer, which is a serious public health concern in the EU. I fully support the approach of the rapporteur who places a special emphasis on the preventive action. In this perspective I strongly believe that comprehensive national cancer plans are more than welcome. I would also favour the cooperation on this topic in the field of research. We need to clearly identify the main causes generating this disease so that we can also identify the main elements on which we need to focus within our prevention efforts. This is absolutely necessary for an effective preventive action. I also believe that it would be reasonable to build our future action upon existing initiatives such as the European Code against Cancer or the Council Recommendations on screening for breast, cervical and colon cancer, which are already a good basis for action. Of course, prevention can't be done without a proper level of financial resources. I therefore call on the Member states to allocate the necessary funds to the prevention plans so that the 15% target for the reduction of the number of new cases remains realistic.
in writing. - I warmly welcome this initiative and the possibilities it affords to the many millions of Europeans predicted to be affected by cancer in the years to come. One of the most significant targets contained in the report is to dramatically reduce the burden of cancer by achieving 100% coverage in terms of screening for breast, cervical and colorectal cancer by 2015, by providing 125 million examinations to EU citizens per year. The onus must also pass to us as MEPs to use our access to the media and to our constituents to implore Europeans to avail themselves of these crucial checks. There continues to be an alarming lack of knowledge both of the risks of cancer and of the opportunity for cancer screenings, and only through continuous education of these facts will this initiative enjoy the success that it and European citizens badly need.
The effort is global. However, despite the continued improvement in knowledge and the progress in terms of treatment, the fight against cancer is still, today, an ongoing challenge. It is a challenge to which we must continue to rise by putting our best resources forward, because the effects of this disease are devastating in terms of mortality but so too are the psychological, social and economic aspects associated with it.
It is clear that the approach must be global not only in terms of research and treatment, but also in terms of prevention. We need to achieve a critical mass, creating the conditions to ensure that the result of one person becomes the legacy of us all. That is why it is important to create a European partnership for action against cancer that will facilitate the exchange of information and coordination among the individual Member States. The work carried out within networks should concern not only research and health, but also education, diet, communication and the environment. It should seek the participation and contribution of civil society, including in an effort to introduce people to healthy habits and healthy lifestyles. The Commission's ambitious target of reducing the burden of neoplastic diseases by 15% between now and 2020 can be considered realistic only if this methodology is applied and bolstered by adequate funding.
in writing. - (FI) The report on the Commission's communication entitled 'Action Against Cancer: European Partnership' is very important and relevant to the times. At present cancer is the second biggest cause of death and illness in Europe. More cooperation and resources for the study of cancer and preventive treatment are very important. Member States need to take carcinogenic chemicals off the market and replace them with harmless ones. Preventive screening is necessary and effective, and adequate sums of money must be set aside for this. Information campaigns should also be focused on educational institutions. The fight against cancer needs clear goals, which the Commission and the Member States need to work towards together. The Commission and the Member States need to have the courage to commit to investment in the future, research into cancer and its prevention, because both money and human life will be saved in the long term.
in writing. - (ET) Cancer is a very costly disease for society, a disease which is becoming considerably more expensive to diagnose and treat, and which often causes long-term disability, invalidity and premature death. Despite the many achievements of medicine, the spread of cancer in the world today is nevertheless very much on an epidemic scale. Every third European will be diagnosed with cancer in his or her lifetime, and every fourth European will die as a result of this disease. The Member States, and in particular their national strategy for preventing cancer, have an important role in stopping the spread of the disease. Since, in the fight against cancer, it will only be possible to achieve the results laid out in the strategy through long-term and consistent action, I call on all Member States in the present economic crisis not to cut financial resources for the fight against cancer and for the needs of both primary and secondary prevention. Parsimony today may lead to all kinds of expenses tomorrow. Preventative methods play a large role in the fight against cancer, as a third of cancer cases can be avoided with the help of preventative action. Another important matter concerning preventative action, in my opinion, is the raising of awareness in the area of gender-specific forms of cancer; we need to raise standards of prevention as well as to advance screening studies of these diseases. To finish my speech, I would like to welcome the Commission's proposals to relaunch the European partnership initiative for adopting anti-cancer measures in the period 2009-2013, in order to support the anti-cancer action taken by the Member States. Only through collective effort can we achieve success in fighting an enemy like cancer.